Citation Nr: 1753771	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a left ankle condition.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back condition.

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1981 to June 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In December 2016, the Veteran appeared at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

As to the Veteran's claim for service connection for lumbosacral strain, as will be discussed, the record is not clear as to a current diagnosis for this condition.  However, he has a current diagnosis for mild hypertrophy of his back.  The Board notes that a Veteran is service connected for symptoms and not diagnoses.  Thus, a change in the diagnosis does not change etiology.  As a result, the Board has re-characterized the issue as a back condition, which is reflected on the title page.  38 C.F.R. § 4.13.  

The issues of service connection for the left shoulder, left ankle, and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 2001, the Veteran was denied service connection for a lumbosacral strain.

2.  The evidence associated with the claims file subsequent to the June 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

 New and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  

As to the Veteran's claim for high cholesterol, the duty to notify and assist does not apply.  The issue regarding the Veteran's claim for high cholesterol is a question of statutory interpretation.  The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

As to the claim to reopen for a back condition, the Board finds VA has satisfied its duties to notify and assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 regarding this issue and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

For the remaining issues on appeal, the Board does not find that the various VA examinations provided for these conditions are adequate, and remand is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Back Condition

New and Material Evidence 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C. § 7103(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the instance case, in June 2001, the RO denied a claim of entitlement to service connection for a lumbosacral sprain.  The RO denied the claim because a chronic condition was not shown in service treatment reports (STRs), and there was no diagnosis made at the March 2001 VA examination for the Veteran's back.  The Veteran did not file a notice of disagreement or submit additional evidence within the year following the rating decision.  Thus, the June 2001 rating decision is final.

In February 2011, the Veteran filed a claim to reopen his claim for entitlement to service connection for lumbosacral strain.  Additional evidence has since been associated with the record.  In November 2012, the Veteran underwent a VA examination for his back.  The VA examiner indicated that there had been a 1997 diagnosis for lumbosacral sprain.  The VA examiner also provided a diagnosis for mild facet hypertrophy of the Veteran's back.  

The Board determines that the additional evidence from the November 2012 VA examination is new as it was not previously submitted to any VA decision makers.  Nor is the evidence cumulative or redundant of any evidence already of record.  Additionally, the November 2012 examination establishes a current diagnosis, which was at issue in the June 2001 denial.  As the new evidence speaks to an unestablished element of service connection, the new evidence could reasonably substantiate the claim were the claim to be reopened.

Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for a back condition is reopened.  38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for service connection for a back condition is reopened.  


REMAND

As to the remaining issues on appeal, the Board finds that further development is necessary.  

Left Shoulder 

At his December 2016 hearing, the Veteran indicated that he pulled a muscle in his left shoulder in service, which felt like a big cramp.  He indicated that he still gets this feeling in his shoulder from time to time.  An April 1986 STR notes mild pain radiating from the Veteran's left shoulder and also indicates that the Veteran had limited range of motion in the shoulder.  The assessment was that a muscle strain was ruled out.  However, the Veteran underwent a VA examination for his left shoulder in October 2011, and the examination report indicates a 1997 diagnosis of a muscle strain.  The VA examiner indicated that the Veteran reported having injured it in service playing football and that it had been getting worse lately.  

In a February 2012 addendum opinion, the VA examiner provided a negative nexus opinion and indicated that there had only been one visit in service in April 1986 for the shoulder and that there was no chronic condition found.  The VA examiner also reasoned that there were no abnormalities noted on the Veteran's separation exam.  

The Board does not find the VA opinion adequate as it is improperly predicated on a lack of documentation in the medical record.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The VA examiner acknowledged that there was a complaint of shoulder pain in service and that the Veteran was diagnosed with a muscle strain of the left shoulder in 1997.  However, the VA examiner did not explain whether the condition had resolved and is therefore unrelated to the Veteran's current left shoulder condition.  Accordingly, the Board finds that remand is necessary for an addendum opinion.

Left Ankle

The Veteran underwent a VA examination for his left ankle in February 2012.  The VA examiner provided a diagnosis for a left ankle sprain dated 1984/1986.  The VA examiner provided symptomatology for the right ankle but not the left.  The VA examiner indicated that the Veteran did not report any issues with his left ankle at that time.  The VA examiner provided a negative nexus opinion and reasoned that STRs from June 1986 show a diagnosis of left ankle strain but that there is no chronic condition found.

The Board does not find this opinion adequate.  The opinion does not explain whether the left ankle strain diagnosed in service in 1986 has since resolved.  As such, the Board finds that an addendum opinion is necessary.  Additionally at his December 2016 hearing, the Veteran indicated that due to his right ankle condition, it lacks full range of motion, which causes stress on his left ankle.  As such, the Board finds that an opinion is also necessary as to whether the Veteran's left ankle condition is secondary to his right ankle condition.  



Back Condition 

The Veteran underwent a VA examination for his back in November 2012.  The examination report reflects the Veteran's statements that he cannot presently stand for longer than an hour without increase in his back pain.  The VA examiner noted a 1997 diagnosis of lumbosacral sprain and indicated that there had been spontaneous onset of low back pain in 1997.  The VA examiner indicated that April 1997 radiographs of the lumbar spine were normal.  The November 2012 VA examiner also provided an impression for mild facet hypertrophy, which relates to bulging discs.  The Board notes that at his December 2016 hearing, the Veteran also indicated that he has problems with bulging discs in his back.

In a November 2013 addendum opinion, a negative nexus opinion was provided regarding the Veteran's lumbosacral sprain.  The VA examiner reasoned that the Veteran had mechanical back pain in service, which typically resolves over a period of time and is not a source of permanent disability.  The VA examiner indicated that the Veteran was treated in service for mechanical back pain several times, but no pathological findings are documented.  The VA examiner also reasoned that the Veteran had a normal x-ray in 1997 and 2012 at VA and also had an essentially normal MRI of the lumbar spine in March 2013.  The VA examiner indicated that the Veteran's VA exam in November 2012 demonstrated good strength in all muscle groups and no signs of radiculopathy.

The Board does not find the medical opinion adequate.  The November 2013 DBQ suggests that the Veteran had or has more than one back disability as he was also diagnosed with mild hypertrophy.  However, the opinion provided only addresses a condition for lumbosacral sprain, and the examiner did not explain whether the hypertrophy condition is distinct from the lumbosacral sprain.  As such, an opinion is also needed as to whether the Veteran's hypertrophy is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA or private treatment records for his left shoulder, left ankle, and back conditions.  Documentation of these diagnoses are not of record.  Any identified VA treatment records should be associated with the file.  If the Veteran provides authorizations to release private records, attempts should be made to obtain any private records identified.

2.  Left Shoulder: Return the claims file, to include a copy of this remand, to the February 2012 VA examiner concerning the nature and etiology of the Veteran's left shoulder condition.   If the examiner who drafted the February 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

For all opinions requested, the claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the addendum report that the claims file was reviewed.

For all claimed conditions, the examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

Each opinion provided must be accompanied by a rationale. 

As to the Veteran's claim for a left shoulder condition, in rendering an opinion on the Veteran's current left shoulder condition(s), or lack thereof, it is imperative that the examiner reconcile any determination that there is no current diagnosis for a left shoulder condition with any previous diagnoses for left shoulder muscle strain, specifically the 1997 diagnosis for muscle strain, and indicate whether the condition has resolved.

For any diagnosed left shoulder condition, even if it has since resolved, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during or was caused by the Veteran's active service.

3.  Left Ankle: Return the claims file, to include a copy of this remand, to the February 2012 VA examiner regarding the nature and etiology of a current left ankle condition and any relation to the Veteran's service-connected right ankle condition.  If the examiner who drafted the February 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

In rendering an opinion on the Veteran's current left ankle condition(s), or lack thereof, it is imperative that the examiner reconcile any determination that there is no current diagnosis for a left ankle condition with any previous diagnosis for a left ankle condition and whether the condition has resolved, specifically the 1986 diagnosis for left ankle strain.  

For any diagnosed left ankle condition, even if it has since resolved, the examiner is asked to provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during or was caused by the Veteran's active service.

(b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ankle condition was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's right ankle condition.    

4.  Back: Return the claims file, to include a copy of this remand, to the November 2012 VA examiner concerning the nature and etiology of all back conditions currently experienced by the Veteran.  If the examiner who drafted the November 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

For any diagnosed back condition, even if it has since resolved, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during or was caused by the Veteran's active service.

5.  After the development requested has been completed, review the medical reports to ensure that they are in compliance with the directives of this Remand.  If the reports are deficient in any manner, implement corrective procedures. 

6.  Then readjudicate the claims.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


